Citation Nr: 1507539	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-01 827	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a knee disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1963 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In an October 2007 rating decision, the RO, in pertinent part, denied entitlement to service connection for a bilateral knee disorder and for headaches.  

In a March 2010 rating decision, the RO denied entitlement to service connection for diabetes mellitus, type 2.  In September 2010, the RO confirmed and continued this denial.  In a December 2013 rating decision, the RO in Winston-Salem confirmed the denial of service connection for a knee disorder.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in November 2009.  In addition, he presented testimony before the undersigned via videoconference in June 2014.  (The transcripts of the hearings have been associated with the record.)

In July 2014, the Board granted entitlement to service connection for diabetes mellitus, type 2, and remanded the claims for entitlement to service connection for peripheral neuropathy, headaches, and a knee disorder.

By a November 2014 rating decision, the Appeals Management Center (AMC) granted service connection for peripheral neuropathy of the extremities.  As this was a full grant of the claim, the issue is no longer on appeal. 


FINDINGS OF FACT

1.  The Veteran's headaches are likely attributable to his active duty service.

2.  The Veteran does not have a knee disability attributable to his military service.


CONCLUSIONS OF LAW

1.  The Veteran likely has headaches that are the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The Veteran does not have a knee disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in March 2007, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In July 2014, the Board remanded the Veteran's claim for entitlement to service connection for a knee disorder, in order to obtain outstanding private and VA medical records and to obtain an opinion as to whether a knee disorder was related to military service that addressed the Veteran's contentions regarding ongoing pain since service.  

The AMC provided the Veteran with a letter in July 2014, requesting that he identify and submit release forms for any private treatment he may have had for a knee disorder.  In a November 2014 letter, the Veteran indicated that the private physician and hospital where he reportedly had his leg casted in 1971 were no longer in existence.  The records, therefore, were not available.  The Veteran did not identify any other private providers or submit release forms for additional records pertinent to his claim.  Outstanding VA medical records have been associated with the record.   

The Veteran was provided with a VA examination in August 2014.  The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  In addition, the examiner addressed the Veteran's claims regarding ongoing symptoms since service.  

Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to determine if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Headaches

The Veteran contends that he began experiencing headaches while on active duty.  In the years following his discharge, the Veteran struggled with alcohol abuse, and attributed his ongoing headaches to hangovers.  However, once he stopped drinking, he observed that his headaches remained, in the same location and with the same characteristics as in service.  See DRO hearing transcript pages 11-12; Board hearing transcript pages 12-16.

Service treatment records do not reflect any treatment for or reports of headaches.  

At his DRO hearing, the Veteran testified that he was diagnosed with a headache disorder in New Jersey in the 1990s.  VA medical records beginning in January 2007 reveal ongoing treatment for headaches.  

The Veteran was afforded a VA examination in August 2014.  The Veteran reported that he began having headaches while on active duty in 1965 and that they continued to the present.  He indicated that they occurred once a week, and lasted for about two hours.  The examiner opined that the Veteran's headaches were at least as likely as not incurred in or caused by active duty.  The examiner noted the Veteran's reports of an in-service onset of headaches, that he continued to have recurrent headaches to the present time, and that he had a current diagnosis of headaches.

Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for headaches.  The Board acknowledges that the Veteran's service treatment records do not reflect treatment for headaches, but finds that medical evidence of record and the Veteran's lay statements regarding his ongoing headaches since service are persuasive.  In this regard, the Board notes that the Veteran has indicated that he felt that his headaches were a result of alcohol abuse in the years following service, but that he has also testified that the current characteristics of his headaches are identical to those he experienced while on active duty.  In addition, a VA examiner has reviewed the record, and opined that the Veteran's headaches are traceable to his active duty service. 

The Board concludes that the evidence is at least in equipoise regarding whether current headaches began during active duty.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014). 

Knee Disability

At his hearing, the Veteran contended that he began having difficulties with his knees in service, but that it was not to the extent that he sought treatment.  He testified that he had to crawl on a rough surfaces while on active duty, and that he had knee pain as a result.  He indicated that he worked in a position as a telephone equipment installer that required crawling on his knees for four or five years after service, but that he felt that this had aggravated his previous bilateral knee disorder.  He indicated that he sought treatment for his knees about four years after service and that he had surgery on his right knee and was in a cast in 1971.  See DRO Hearing transcript pages 11-13; Board Hearing transcript pages 7-11.

The Veteran's service treatment records do not reflect any treatment for or reports of a knee problem.  The Veteran's separation Report of Medical Examination reflected normal knees.  On his Report of Medical History, the Veteran specifically checked the box indicating that he had difficulties with his legs at separation; however, he also indicated that he did not have a trick or locked knee.  The examiner noted that this was considered to be of no significance. 

In a January 2007 statement, the Veteran indicated that, while in Boot Camp he began experiencing leg pains and saw the Navy doctor, who found nothing wrong.  The Veteran indicated that, following service, his legs were getting worse.  He went to the doctor in 1971 and he put a cast on one leg for a month.  The Veteran reported that, in 1975 he had surgery on the other knee.

VA medical records beginning in January 2007 reflect ongoing treatment for degenerative joint disease of the knees.

The Veteran was provided with a VA examination in July 2012, in order to determine whether he had a knee disorder that was related to military service.  The examiner diagnosed mild degenerative joint disease of both knees, and found that it was not related to service, noting the lack of complaints of or treatment for knee pain his service treatment records.  In part, the examiner based this opinion on the fact that the Veteran did not report pain in his knees on his separation Report of Medical History.  

The Veteran was afforded a VA examination in August 2014.  The examiner opined that the Veteran's bilateral knee degenerative joint disease was less likely than not incurred in or caused by active duty service.  The Veteran reported that while serving in the Navy, he had to crawl on his knees on the flight deck on a daily basis.  There were no known injuries to his knees while in the service.  The examiner noted that at his separation examination evaluation of the Veteran's lower extremities was normal.  On his Report of Medical History, the Veteran indicated "yes" to "cramps in your legs" and "no to "trick or locked knee."  The examiner opined that this clearly contradicted the Veteran's testimony in November 2009, in which he indicated that what he meant pain in the legs was actually pain in his knees.  The examiner found no treatment or diagnosis of any knee condition during the Veteran's active duty service or within 12 months after separation from service. Finally, the examiner noted that a July 2012 x-ray of the Veteran's knees revealed mild degenerative arthritis of the knees, and that mild arthritis of the knees usually occurred within 10 to 20 years from causative injuries or events.  This would put causative injuries or events in the 1990s at the earliest.

The Board finds that the evidence of record does not support a grant of service connection for a knee disability.  

The medical evidence of record clearly shows that the Veteran has a current diagnosis of degenerative joint disease of the knees, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, links this disability to service.  

The Veteran reported that he began having knee pain in service.  The Board notes that he is competent to say so.  Layno, supra.  However, the Veteran's report of medical history reflected his denial of a trick or locked knee.  At that time, he did not report any knee pain.  These reports, found in medical records when medical evaluation was being undertaken, may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-shown state of fitness.  They are akin to statements made in conjunction with medical treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

While the Veteran has asserted that he began seeking treatment for his knees four to five years after service, and had knee surgery and had his right leg placed in a cast in 1971, this was several years after he was discharged from active duty in 1966.  It is notable that the Veteran testified that he worked for the telephone company for four to five years following service, which required crawling on his knees.

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's degenerative joint disease of the knees and any event of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his knee pain, his statements regarding causation-including his statements that his post-service employment aggravated an already existing knee disorder- carry little weight as he is not competent to opine on such a complex medical question.  

Significantly, there is no medical evidence linking the Veteran's degenerative joint disease of either knee with his time on active duty.  In fact, the August 2014 examiner reviewed the Veteran's record and statements and found that his knee disorder was not related to military service.  The Board notes that this examiner discounted the Veteran's statements that his knee pain began during service.  Indeed, as noted above, the Veteran's statements have diminished credibility, and therefore limited, if any, probative value.  Significantly, the examiner provided a rationale for his opinion-that the in-service duty claimed to have caused the bilateral knee problems is too far removed to have resulted in what was shown many years later as mild degenerative joint disease.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, this opinion is more probative to the issues of whether the Veteran's bilateral degenerative joint disease is related to service. 

Arthritis is a disorder for which presumptive service connection is available.  However, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic bilateral knee disorder during service or any continuity of symptomatology after the Veteran's military service.  It was not shown within a year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309; Savage, 10 Vet. App. 494-97.    

In reaching this decision regarding the knees, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, for the reasons stated, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for knee disability.  As such, the benefit-of-the-doubt doctrine is not helpful to the claimant.  38 U.S.C.A. § 5107.
ORDER

Service connection for headaches is granted.

Service connection for a knee disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


